People v Marks (2019 NY Slip Op 06799)





People v Marks


2019 NY Slip Op 06799


Decided on September 25, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
JOHN M. LEVENTHAL
HECTOR D. LASALLE, JJ.


2011-00584
 (Ind. No. 2479/08)

[*1]The People of the State of New York, respondent,
vGeorge Marks, appellant.


George Marks, Ossining, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Gamaliel Marrero of counsel), for respondent.
Paul Skip Laisure, New York, NY, former appellate counsel.
Application by the appellant for a writ of error coram nobis to vacate, on the ground
of ineffective assistance of appellate counsel, a decision and order of this Court dated May 13, 2015

DECISION & ORDER
(People v Marks, 128 AD3d 852), affirming a judgment of the Supreme Court, Kings County, rendered December 21, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., AUSTIN, LEVENTHAL and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court